Title: To Alexander Hamilton from James McHenry, 7 January 1800
From: McHenry, James
To: Hamilton, Alexander


War Department 7th January 1800.
Sir,
Being much pressed to prepare information called for by Congress, I can at present only notice the subject of your letters of the 2nd & 4th inst.
Not considering the question whether rations can be issued to Officers’ Servants (who are not Soldiers) as within the Executive Competency to determine, I have embraced it in my report to the President as a subject for a Legislative provision.
I shall not object to your calling on one of the Cavalry Officers, not in actual service, to aid the Deputy Paymaster General in the execution of his functions. Altho’ the law does not contemplate an assistant to a Deputy, yet on your Representation one would seem indispensible. With respect to extra allowance to the Assistant, I am more at a loss. I incline to the opinion however that it ought not to exceed 24 Dollars, or the Extra Allowance which the law provides for a Brigade Quarter Master or Brigade Inspector, and that the Officer who is called upon must consider this allowance as excluding him from any claim for travelling expences.

I take this occasion to observe that several General Courts Martial have been held by your order; for instance those on Major Hoops & Captain Fry—the proceedings of which have not been forwarded as the Articles of War require, to this office.
I have the honour to be,   Sir,   Your most obedient servant

James McHenry
Major Genl. Alexander Hamilton.
